Case 1:17-cv-10432-DJC Document 56 Filed 12/17/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                         Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.




                        DEFENDANT’S MOTION IN LIMINE
                    TO PRECLUDE THE TESTIMONY OF PANISH

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion In Limine to Preclude the Testimony of Panish pursuant to Fed.R.Evid.

702.

       Plaintiff seeks to introduce at trial the expert testimony of Michael Panish, a

licensed contractor and self-titled door expert (“Panish”). Because Panish is unqualified

and because his opinion is unreliable, irrelevant and will not be helpful to the trier of fact

(in fact it is more likely to confuse the jury), this Court should properly exercise its

gatekeeping function under Fed.R.Evid. 702 and preclude Panish from testifying at trial.

       WHEREFORE, and for the reasons set forth in the accompanying Memorandum,

Plaintiff has failed to meet her burden to show that Panish’s opinion is helpful, relevant,

reliable and admissible. Panish is not qualified to provide expert opinions and has

demonstrated in prior cases that he is not credible. Plaintiff has no evidence that the alleged
Case 1:17-cv-10432-DJC Document 56 Filed 12/17/18 Page 2 of 2
                                                2


defects set forth in Panish’s opinion have anything to do with the cause of Plaintiff’s injury,

which to be blunt was the placement of her fingers between the door and hinge-side jamb.

This is not enough to satisfy Fed.R.Evid. 702, and the opinion should be excluded.



                                                        By its attorneys,

                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
